DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the argument in appeal filed on 08/12/2021 regarding claims filed on 11/16/2020.
Claims 26, 34, and 42 are amended.
Claims 1-25, 32, 40, and 48 are canceled.
Claims 50-52 are new.
Claims 26-31, 33-39, 41-47, and 49-52 are allowed. These claims are renumbered 1-24 on allowance.

Drawings
The Drawings filed on 09/27/2018 are acceptable for examination purposes.

Specification
The Specification filed on 09/27/2018 are acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific step of displaying a notification including the request template and contextual 
Examiner notes that the limitation is being interpreted in light of applicant’s overview clarification in pages 8-9 of appeal filed on 08/12/2021. Given this narrow view of the limitation the combination of elements is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126